        Case 2:20-cv-06190-KSM Document 12 Filed 02/24/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 ANDREW ELLNER,                                :
                                               :
                            Plaintiff,         :
                                               :     Case No. 2:20-cv-06190-KSM
                       v.                      :
                                               :
 BREM MOLDOVSKY, LLC,                          :
 BREM MOLDOVSKY, and                           :
 GERALD J. POMERANTZ, ESQUIRE,                 :
                                               :
                            Defendants.        :
                                               :

                            WITHDRAWAL OF APPEARANCE

TO THE COURT:

       Kindly withdraw the appearance of John A. Guernsey, Esquire on behalf of Defendants

Brem Moldovsky, LLC and Brem Moldovsky, Esquire in connection with the above matter.



                                          Respectfully submitted,



Date: February 24, 2021                   /s/ John A. Guernsey
                                          John A. Guernsey (PA No. 25730)
                                          CONRAD O’BRIEN, PC
                                          1500 Market Street
                                          Centre Square – West Tower, Suite 3900
                                          Philadelphia, PA 19102-2100
                                          Phone: (215) 864-9600
                                          Email: jguernsey@conradobrien.com
         Case 2:20-cv-06190-KSM Document 12 Filed 02/24/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on the date set forth below, the foregoing was electronically filed pursuant to

the Court’s ECF system and that the documents are available for downloading and viewing from

the ECF system. Notice of this filing will be sent to all parties by operation of the ECF system.




Date: February 24, 2021                       /s/ John A. Guernsey
                                              John A. Guernsey, Esquire
